332 S.W.3d 927 (2011)
Paula MIKELS, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 72589.
Missouri Court of Appeals, Western District.
March 8, 2011.
Paula Mikels, Unionville, MO, pro se.
Shelly A. Kintzel, Jefferson City, MO, for respondent.
Before: MARK D. PFEIFFER, P.J., and THOMAS H. NEWTON and ALOK AHUJA, JJ.


*928 ORDER
PER CURIAM:
After Appellant Paula Mikels quit her job at Premium Standard Farms, she sought unemployment benefits, claiming that the stress of her work had caused health problems which constituted good cause for quitting. The Labor and Industrial Relations Commission denied Mikels' claim, concluding that she had failed to establish good cause attributable to her work or employer for voluntarily quitting her job. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).